Citation Nr: 0026316	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  94-44 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
D.C. 


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
changes of the right acromioclavicular joint, currently 
evaluated as 30 percent disabling.  

2.  Entitlement to an increased rating for residuals of shell 
fragment wound of the right humerus with cicatrix of the 
skin, compound comminuted fracture of the right humerus, 
muscle damage, and retained foreign bodies, currently 
evaluated as 20 percent disabling.  

3.  Entitlement to an increased rating for degenerative 
changes of the lumbar spine, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from August 1951 to 
August 1953.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Washington, D.C.  

In March 1997, the veteran had a hearing at the RO before the 
undersigned Board member.  As a result thereof, this matter 
was remanded to the RO for further development.  

The Board notes that the claim for an increased rating for 
residuals of shell fragment wound of the right humerus will 
be addressed in the remand portion of this decision.  


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of this appeal has been obtained with regard to 
the issues of increased ratings for the service-connected 
right shoulder and lumbar spine disabilities.  

2.  The veteran is right handed.  

3.  The veteran's degenerative changes of the right 
acromioclavicular joint are manifested by episodes of 
guarding of arm movements.  

4.  The service-connected right shoulder disability is 
manifested by limitation of motion but not such that motion 
of the arm is restricted to 25 degrees from the side.  

5.  The veteran's degenerative changes of the lumbar spine 
are manifested by limitation of motion of the lumbar spine 
and pain on motion, but is no more than moderately disabling.  

6.  No unusual or exceptional disability factors have been 
presented with respect to the veteran's degenerative changes 
of the right acromioclavicular joint and degenerative changes 
of the lumbar spine.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 
percent for degenerative arthritis of the right 
acromioclavicular joint have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.71a, 
Diagnostic Codes 5003, 5200, 5201, 5202 (1999).  

2.  The criteria for a disability evaluation in excess of 20 
percent for degenerative changes of the lumbar spine have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), Part 4, 4.71a, Diagnostic Code 5292 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records reflect that in November 1952 the 
veteran sustained mortar fragment wounds of the posterior and 
lateral aspects of the right shoulder and the upper 1/3 shaft 
of the right humerus. There was no nerve or artery 
involvement.  The veteran was treated from November 1952 to 
August 1953 for a compound comminuted fracture of the right 
humerus and multiple shell fragment wounds of the posterior 
and lateral aspects of the right shoulder.   

The report of a VA special surgical, orthopedic and 
neurologic examination dated in November 1953 revealed, in 
pertinent part, that there was slight atrophy of the right 
upper extremity, that the circumference of each forearm was 
symmetrical, that there was full range of motion of the right 
upper extremity without discomfort or crepitation, that there 
was a scar 5 inches in length over the lateral aspect of the 
arm in the upper third that was well healed, non tender, 
slightly adherent and depressed with slight loss of muscular 
substance.  The diagnoses included compound comminuted 
fracture of the right humerus (healed), cicatrices of the 
skin and muscle due to trauma of the right arm, foreign 
bodies, metallic, retained of the right arm.  

Subsequent medical records reflect that the veteran was seen 
for complaints of back pain.  

In April 1988, a claim was received from the veteran for 
service connection for a back disability.  

The veteran was provided a VA compensation and pension 
examination (examination) in May 1988.  A physical 
examination of the right shoulder and arm revealed, in 
pertinent part, that forward flexion of the right arm was to 
30 degrees, extension to 45 degrees, abduction to 45 degrees, 
and external and internal rotation to 30 degrees.  At the 
conclusion of an examination of the lumbar spine, the 
examiner diagnosed the veteran as having degenerative changes 
of the lumbar spine with recurrent lumbosacral strain.  A 
diagnosis of status post surgery for shrapnel fracture of the 
right humerus with retained foreign body and severe 
limitation of motion and function of the right upper 
extremity was also entered.  

In a rating action dated in August 1988, the RO granted 
service connection for degenerative changes of the lumbar 
spine on X-ray with limited motion.  A 20 percent disability 
evaluation was assigned, effective from March 1988.  That 
evaluation was assigned pursuant to 38 C.F.R. § 4.72, 
Diagnostic Code (DC or Code) 5292.  In addition, the RO rated 
the previous disabilities resulting from the shell fragment 
injury separately as follows:  (1) degenerative changes of 
the right acromioclavicular joint, with limitation of motion 
of the right shoulder rated at 20 percent, pursuant to 
38 C.F.R. § 4.71a, DC 5003-5202, effective from March 1988; 
and (2) compound comminuted fracture of the right humerus 
healed with cicatrices of the skin and muscle and retained 
metallic foreign bodies of the right arm and residuals of 
shell fragment wound rated at 20 percent pursuant to 
38 C.F.R. § 4.73, DC 5303, effective from August 1953.  

In Apri1 1991, the veteran filed an informal claim for an 
increased rating for the disabilities on appeal.  

The report of a VA examination dated in July 1991 reveals 
complaints of low back pain and upper right arm pain that 
radiates up to the veteran's face.  On physical examination, 
the examiner reported a scar on the right arm.  As to the 
right acromioclavicular joint, the examiner observed 
tenderness at the right joint with local pain on forced 
adduction of the right arm and on scapula protraction and 
retraction.  As to the lower back, there was tenderness.  
Lateral bending was to 30 degrees with pain.  There was 
hypothesia of the right leg.  The examiner noted normal deep 
tendon reflexes and strength in both legs.  The diagnoses 
included surgical scar of the right arm (otherwise normal 
skin examination), degenerative joint disease of the right 
acromioclavicular joint or fracture of the right humerus with 
pain on palpation and stress on the joint on examination, 
spondylosis with slight limitation of motion of the low back.  

Private medical records dated from 1990 to 1993 reflect that 
the veteran received physical therapy for symptoms involving 
his low back and right arm discomforts.  He was also 
prescribed medication for pain.  In October 1991 and July 
1992, the veteran complained of back pain.  

In January 1994, VA examinations of the right shoulder and 
lumbar spine were conducted.  The veteran complained of right 
shoulder and low back pain.  The veteran reported that he was 
employed at a warehouse whereby he operated a heavy forklift.  
A physical examination of the right shoulder revealed, in 
pertinent part, that the veteran was right handed and that 
there was a 12 centimeter (cm) well healed scar over the 
right upper humeral region.  The examiner observed severe 
guarding of the right shoulder when the veteran attempted to 
dress and undress.  It was noted that the veteran wore a 
copper bracelet to help alleviate arthritis.  Forward flexion 
of the right shoulder was to 140 degrees; extension was to 40 
degrees, internal rotation was to 50 degrees; external 
rotation was to 60 degrees; abduction was to 70 degrees, and 
adduction was to 60 degrees.  The diagnosis was status post 
mortar shell wound to the right shoulder, status post right 
humeral fracture, status post open reduction and internal 
fixation, and severe secondary osteoarthritis with limited 
range of motion.  

With respect to the lumbar spine, the examiner noted mild 
thoracolumbar scoliosis without leg length abnormalities and 
mild paralumbar muscle spasm (bilaterally).  Range of motion 
of the lumbar spine was as follows:  forward flexion to 65 
degrees, backward extension to 15 degrees, lateral flexion to 
25 degrees (bilaterally), and right and left rotations were 
slightly decreased.  There was no objective evidence of pain.  
The diagnosis was osteoarthritis of the lumbar spine and mild 
thoracolumbar scoliosis.  

A VA outpatient entry dated in April 1997 shows that the 
veteran injured his back and shoulder while working in 
December 1996 when he fell off of a jack.  The veteran 
complained of lower backaches mostly after the injury.  He 
also reported shoulder pain.  On examination, there was 
limited range of motion of the right shoulder:  elevation was 
between 30 and 40 degrees, and the veteran was unable to 
fully perform external and internal rotations.  The diagnoses 
included right shoulder pain with limitation secondary to old 
and new injuries and low back pain.  

At the March 1997 hearing, the veteran provided testimony 
with respect to the disabilities on appeal.  Essentially, the 
veteran stated that the symptoms associated with his 
disabilities were more disabling than currently evaluated.  
The veteran testified that he experiences chronic right 
shoulder and back pain and spasm in the right shoulder and 
that he takes medication for pain.  The veteran further 
testified that the disabilities limit his functional 
abilities.  

Pursuant to the May 1997 remand, the veteran was provided 
orthopedic and neurological examinations in July 1997.  The 
veteran reported that he was employed as a warehouse worker 
and that his duties were lighter than those of younger 
employees.  He complained of right shoulder and low back pain 
and achiness.  He described the pain in his back as 
nonradiating and reported that the pain was present early in 
the morning and after exercise.  

The orthopedic examination showed that the veteran was alert, 
cooperative and in no acute distress.  The examiner observed 
a well-healed laceration measuring approximately 5 inches in 
length located along the lateral aspect of the right deltoid 
with some diffuse mild local tenderness.  The examiner noted 
that range of motion of the right shoulder was diminished.  
Range of motion of the right shoulder was as follows:  
abduction 60 degrees, extension 60 degrees, flexion 
approximately 30 degrees, internal and external rotation 
approximately 45 degrees.  Because of guarding, the examiner 
noted that range of motion could not be fully assessed.  X-
rays of the shoulder associated with the examination revealed 
degenerative changes around the shoulder with deformity of 
the proximal humerus with a retained metallic fragment 
imbedded in the soft tissues around the area.   

An orthopedic examination of the back revealed that there was 
no swelling, redness, deformity, or muscle spasm.  The 
veteran's gait was good.  There was diffuse lower lumbar and 
lumbosacral tenderness.  Forward flexion of the lumbar spine 
was to 30 degrees.  It was noted that the veteran 
demonstrated low back pain.  The veteran had difficulty 
performing heel to toe gait because of low back pain.  Deep 
tendon reflexes were active and symmetrical.  No Babinski was 
appreciated.  The veteran's peripheral sensation was good.  
X-rays of the lumbosacral spine revealed degenerative 
changes.  

The diagnostic impression was old gunshot wound to the right 
shoulder-healed with degenerative arthritis and chronic low 
back pain secondary to blast injury with degenerative 
changes.  The examiner opined that the veteran's disabilities 
were moderate to severe.  A full assessment could not be 
determined because of significant guarding.  The examiner 
noted that the veteran had difficulty dressing and undressing 
himself and that there was some pain which did not appear to 
be severe.  No incoordination was detected.  Weakness could 
not be fully assessed because it was felt that the veteran 
was not at all times exerting maximal effort.  No abnormal 
movements were detected.  

The neurological examination revealed, in pertinent part, 
approximately 20 degrees of abduction of the right shoulder 
associated with crepitations secondary to degenerative 
arthritis of the right shoulder above the area of the shell 
fragment injury.  There was a 12 cm scar over the deltoid on 
the right side.   There was moderate tenderness and weakness 
in the right deltoid.  Strength was 4/5 secondary to shell 
fragment wound involving the deltoid muscle and pain 
associated with arthritis of the right shoulder.  Deep tendon 
reflexes were normoactive, and there was no asymmetry.  
Muscle strength in the arms, hands, legs, and feet were 
intact.  Sensation was also intact.  The final diagnostic 
impression included degenerative arthritis of the lumbar 
spine and right shoulder with moderate limitation of motion 
of the right shoulder and pain on using the right shoulder 
secondary to degenerative arthritis of the shoulder and the 
deltoid muscle injury.  

An examination of the muscles was conducted in March 1999.  
At that time, the veteran reported pain in the lumbar spine.  
An examination of the lumbar spine revealed the following 
range of motion measurements:  forward flexion 40 degrees, 
backward extension 15 degrees, right and left lateral flexion 
15 degrees, and right and left rotation 30-40 degrees.  There 
was pain on motion.  There was no tenderness to percussion, 
postural abnormalities, or fixed deformities.  No neurologic 
deficits were noted.  As to the right shoulder, a 41/2-inch 
vertical scar over the lateral shoulder and adjacent to the 
upper arm was noted.  There was no tenderness to palpation 
over the acromioclavicular joint or tenderness to palpation 
of the shoulders.  The veteran had a palpable subcutaneous 
mass that represented a deformity of the upper humerus.  
Range of motion of the right shoulder was as follows:  
flexion 60 degrees, extension 0, abduction 50 degrees, 
adduction 0 degrees, external and internal rotation 75 
degrees (bilaterally).  No gross muscle abnormalities were 
found with respect to the right humerus.  The diagnoses 
included vague past history of the right shoulder and arm 
secondary to trauma with humeral fracture and retained 
shrapnel fragments, vague past history of low back pain with 
diagnoses of degenerative changes.  


II.  Analysis

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability 
generally is a well-grounded claim).  The Board is satisfied 
that all relevant evidence has been obtained with respect to 
this claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the veteran's service 
connected degenerative changes of the right acromioclavicular 
joint and degenerative changes of the lumbar spine and has 
found nothing in the historical record that would lead to a 
conclusion that the current evidence of record is not 
adequate for rating purposes.  At the same time, it should be 
noted that the nature of the original injury remains an 
especially pertinent factor in assigning disability 
evaluations for muscle injuries due to gunshot wounds.  38 
C.F.R. § 4.56.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(1999).

Traumatic arthritis substantiated by X-ray findings is rated 
as degenerative arthritis.  38 C.F.R. § 4.71a, Code 5010.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved, but where the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by the limitation of 
motion.  38 C.F.R. 4.71a, Code 5003.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The regulation further provides that examinations 
on which ratings are based must reflect the anatomical damage 
and functional loss with respect to all these elements.  
Functional loss may be attributed to several factors, one of 
which is pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant; weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (1999).  As regards the joints the factors 
of disability reside in reductions of their normal excursion 
of movements in different planes.  Inquiry will be directed, 
but not limited to, excess fatigability, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight bearing are related 
considerations.  38 C.F.R. § 4.45 (1999).  

A.  

The degenerative changes of the right acromioclavicular joint 
are rated under Diagnostic Codes 5003-5202.  Under DC 5202, a 
20 percent evaluation is warranted for malunion of the 
humerus with moderate deformity or recurrent dislocation of 
the scapulohumeral joint with infrequent episodes and 
guarding of movement only at the shoulder level.  A 30 
percent evaluation is assigned for malunion of the humerus 
with marked deformity or recurrent dislocation of the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movements of the major arm.  A 50 percent evaluation 
is assigned for fibrous union of the humerus of the major 
arm.  
Having reviewed the evidence of record, the Board is of the 
view that the assignment of a higher disability evaluation 
for degenerative changes of the right acromioclavicular joint 
is not warranted.  The evidence establishes that the veteran 
is right handed; therefore, the service-connected right 
acromioclavicular joint is rated based on the schedular 
requirements of the major arm.  The Board recognizes the 
veteran's history of right shoulder pain, tenderness, and 
guarding.  In July 1997, the range of motion could not be 
fully assessed because of guarding.  However, in March 1999, 
there was no tenderness to palpation over the 
acromioclavicular joint or of the shoulders.  Based on the 
foregoing, the Board is of the view the current pathology of 
the veteran's service-connected degenerative changes of the 
right acromioclavicular joint is adequately compensated by 
the 30 percent disability evaluation pursuant to DC 5202.  In 
the absence of fibrous union of the humerus, the assignment 
of a 50 percent evaluation is not warranted.  DC 5202.  

In making this determination, the Board acknowledges its duty 
to consider the provisions of 38 C.F.R. §§ 4.40 and 4.45 
where functional loss is alleged due to pain on motion.  
DeLuca v. Brown, 8 Vet. App. 202, 207-208 (1995).  While the 
provisions of 38 C.F.R. § 4.40 do not require separate 
ratings based on pain, the Board is at least obligated to 
give reasons and bases pertaining to that regulation.  
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  In this regard, the Board notes that the 
veteran has demonstrated pain and limitation of motion of the 
right arm due to his service-connected right 
acromioclavicular disability.  The Board notes that current 
medical evidence does not show that the veteran demonstrated 
any functional impairment due to pain to warrant the 
assignment of a higher disability evaluation.  

The Board would point out that the rating schedule contains 
other diagnostic codes relative to impairment of the right 
arm and shoulder.  Abduction of the right arm was to 60 
degrees in July 1997 and to 50 degrees in March 1999.  In 
that connection, the current evidence does not establish that 
abduction of the right arm was limited to 25 degrees from the 
veteran's side to have warranted an increased rating for 
limitation of motion under 38 C.F.R. § 4.71a, DC 5201.  
Moreover, there are no clinical findings of ankylosis of the 
right shoulder to warrant the assignment of a higher 
disability evaluation pursuant to DC 5200.  

B.  

The degenerative changes of the lumbar spine are evaluated 
pursuant to DC 5292.  Under that code, severe limitation of 
motion of the lumbar spine warrants a 40 percent disability 
evaluation, moderate 20 percent, and slight limitation 10 
percent.  
Having reviewed the evidence of record, the Board finds that 
the assignment of a higher disability evaluation for 
veteran's service-connected low back disability is not 
warranted.  The Board notes that the veteran has a medical 
history of low back pain.  Current medical evidence reflects 
that forward flexion of the lumbar spine has ranged from 30 
degrees (in July 1997) to 40 degrees (in March 1999), that 
back extension is 15 degrees, that right and left lateral 
flexion has ranged from 15 to 25 degrees.  As compared to the 
range of motion findings when the veteran was initially 
assigned a 20 percent evaluation for his back disability In 
August 1988, the Board notes that measurements have not 
varied, except for back extension.  In May 1988 backward 
extension was to 45 degrees.  Thus, the veteran's back 
extension has diminished by approximately 30 degrees.  
However, in light of the overall ranges of motion clinically 
documented in the record, the Board finds that the veteran's 
service-connected back disability is manifested by no more 
than moderate limitation of motion.  Thus, he is not entitled 
to a higher disability evaluation pursuant to DC 5292.  

In reaching this determination, the Board also considers 
whether there is any evidence of functional loss due to pain.  
In that connection, the July 1997 examination report reveals 
that the veteran demonstrated heel to gait difficulty because 
of pain and difficulty dressing and undressing.  However, 
there was no incoordination, and no abnormal movements.  The 
Board notes that the veteran demonstrated pain when examined 
in March 1999.  There were no neurological deficits.  Based 
on these factors, the Board is of the view that veteran's 
overall disability picture does not warrant the assignment of 
a higher evaluation based on functional loss due to pain.  
Moreover, the veteran's disability does not more nearly 
approximate the criteria for the next highest disability 
evaluation.  38 C.F.R. § 4.7 (1999).  

The Board would point out that the rating schedule contains 
other diagnostic codes relative to impairment of the lumbar 
spine.  However, in the absence of evidence of residuals of a 
fracture of the vertebra (Diagnostic Code 5285), ankylosis of 
the spine (Diagnostic Code 5286 and 5289), severe or moderate 
intervertertebral disc syndrome (Diagnostic Code 5293) or 
severe lumbosacral strain (Diagnostic Code 5295), those 
diagnostic codes are not for application in the instant case 
and do not provide a basis for assignment of a greater than 
20 percent evaluation.

C.

In reviewing the evidence, the Board has considered the 
veteran's testimony and finds it credible.  Essentially, the 
veteran's testimony is consistent with complaints noted in 
the above discussed medical evidence with regard to his 
service-connected right shoulder disabilities and lumbar 
spine disabilities.  However, the Board finds that the 
medical evidence as discussed above does not support the 
assignment of higher disability evaluations for the 
respective disabilities on appeal.  

Moreover, the evidence of record does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and thus warrant assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The veteran has 
not asserted or offered any objective evidence that his 
service-connected right acromioclavicular and lumbar spine 
disabilities have interfered with his employment status to a 
degree greater than that contemplated by the regular 
schedular standards, which are based on the average 
impairment of employment.  Nor does the record reflect 
frequent periods of hospitalization for those disabilities.  
Hence, the record does not present an exceptional case where 
his currently assigned evaluations are found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, in the absence of such factors, the Board 
determines that the criteria for submission for assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met, and; therefore, affirms the RO's conclusion that 
a higher evaluation on an extraschedular basis is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the claims for a higher 
evaluation for the veteran's service-connected degenerative 
changes of the right acromioclavicular joint and degenerative 
changes of the lumbar spine must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit of doubt doctrine.  However, as the preponderance of 
the evidence is against the veteran's claims, the doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b) (West 1991) ; Gilbert v. Derwinski, 1 Vet. App. 49, 
55057 (1991).  


ORDER

An increased rating for degenerative changes of the right 
acromioclavicular joint is denied.  

An increased rating for degenerative changes of the lumbar 
spine is denied.  


REMAND

The veteran's claim for an increased rating for residuals of 
shell fragment wound of the right humerus with cicatrix of 
the skin, compound comminuted fracture of the right humerus, 
muscle damage, and retained foreign bodies is well grounded.  
38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, supra.  

As noted above, the veteran sustained mortar fragment wounds 
of the posterior and lateral aspect of the right shoulder and 
upper 1/3 shaft of the right humerus during service.  The 
deltoid muscle was partly severed and exposed.  There was no 
nerve or artery involvement.  X-rays showed comminuted 
fracture of the proximal third of the humerus.  The veteran 
was hospitalized until August 1953 when he was returned to 
duty.  X-rays of the right arm dated in June 1953 showed that 
the humerus appeared to be in good position, and a foreign 
metallic body was noted. 
Additional pertinent evidence includes the report of a VA 
examination dated in November 1953 that revealed a well 
healed compound, comminuted fracture of the right humerus, 
foreign metallic bodies retained in the right arm and 
cicatrices to the skin, and muscle due to trauma of the right 
arm.  The examiner reported slight atrophy of the right arm 
and described a scar 5 inches in length over the lateral 
aspect of the arm in the upper third that was well healed, 
non tender, slightly adherent and depressed with slight loss 
of muscular substance.

In November 1953, the RO granted service connection for a 
healed compound comminuted fracture of the right humerus, 
cicatrices of the skin and muscle, retained metallic foreign 
bodies of the right arm, and residuals of the shell fragment 
wounds.  As 20 percent disability evaluation was assigned, 
which became effective in August 1953.  The Board notes that 
the disability is rated, in part, pursuant to 38 C.F.R. 
§ 4.73, Diagnostic Code 5303.  That code pertains to injuries 
involving Muscle Group III.  

The most recent pertinent clinical evidence contained in 
reports from VA examinations dated in July 1997 and March 
1999 reflect that the veteran's symptoms have included 
chronic right shoulder pain.  In July 1997, the veteran 
demonstrated moderate tenderness and weakness on the right 
deltoid.  Strength was 4/5.  Deep tendon reflexes were 
normal, and there was no asymmetry.  It was noted that X-rays 
of the right shoulder dated in June 1997 revealed 
degenerative changes about the right shoulder with deformity 
of the proximal humerus with a retained metallic fragment 
imbedded in the soft tissues about the area.  The diagnosis 
included old gunshot wound to the right shoulder healed, with 
degenerative arthritis.  The examiner characterized the 
veteran's disability as moderate to severe.  It was noted 
that a full assessment could not be made because of 
significant guarding.  A March 1999 VA examination of the 
muscles revealed, in pertinent, that the veteran had a 
palpable subcutaneous mass that represented a deformity of 
the upper humerus.  There were no gross muscle abnormalities.  

In an Informal Presentation dated in May 2000, the veteran's 
representative raised a claim of clear and unmistakable error 
(CUE) in the November 25, 1953, rating action that assigned 
the 20 percent rating for residuals of a compound comminuted 
fracture of the right humerus.  Specifically, the 
representative asserts that regulations provide that a 
compound comminuted fracture is to be considered a "severe" 
muscle injury.  38 C.F.R. §§ 4.56(a) (1999).  The Board notes 
that 38 C.F.R. § 4.56(a) provides that an open comminuted 
fracture with muscle or tendon damage will be rated as a 
severe injury of the muscle group involved unless evidence 
establishes that the muscle damage is minimal.  The Board 
finds that the CUE claim is inextricably intertwined with the 
veteran's increased rating claim and should be adjudicated in 
the current appeal.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).  

The Board incidentally notes that the provisions regarding 
the rating of muscle injuries were amended by regulatory 
changes codified at 62 Fed. Reg. 30235- 30240 (June 3, 1997), 
(codified at 38 C.F.R. §§ 4.56, 4.73 (1999)).   

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should contact the veteran and 
request that he identify or resubmit the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have currently treated 
him for his service-connected residuals 
of a shell fragment wound of the right 
humerus with cicatrix of the skin, 
compound comminuted fracture of the right 
humerus.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which are not currently of 
record.  

2.  Thereafter, the RO should arrange for 
the veteran to undergo VA examination(s) 
to determine the current severity of the 
veteran's service-connected residuals of 
shell fragment wound of the right humerus 
with cicatrix of the skin, compound 
comminuted fracture of the right humerus, 
muscle damage, and retained foreign 
bodies.  The claims folder and a copy of 
the Remand should be available to the 
examiner(s) for review prior to the 
examination(s).  The rationale for all 
opinions expressed should be explained.  
Examination should reflect the following 
considerations:  

Any necessary tests or studies, 
including X-rays if indicated, 
should be conducted.  Tests of 
joint movement against varying 
resistance should be performed 
by the examiner.  The extent of 
any incoordination, weakened 
movement and excess 
fatigability on use should also 
be described by the examiner.  
The examiner(s) should be 
requested to identify any 
objective evidence of pain or 
functional loss due to pain, 
and should also indicate 
whether the muscle injury may 
be characterized as severe or 
minimal, in light of the 
provisions of 38 C.F.R. 
§ 4.56(a).  

4.  Inasmuch as this remand creates a 
right in the veteran to compliance with 
the instructions contained herein, the RO 
should ensure that the examination 
reports contain all requested 
information.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Then, after undertaking 
any other indicated development, the RO 
should readjudicate the claim for an 
increased rating for residuals of a shell 
fragment wound of the right humerus with 
cicatrix of the skin, compound comminuted 
fracture of the right humerus, muscle 
damage and retained foreign bodies with 
consideration of 38 C.F.R. § 4.56(a).  
The RO should also adjudicate the claim 
of clear and unmistakable error of the 
November 25, 1953, rating action.  

5.  If the benefits sought on appeal are 
not granted to the satisfaction of the 
veteran or if a timely notice of 
disagreement is received with respect to 
any other matter, a Supplemental 
Statement of the Case (SSOC) on all 
issues in appellate status should be 
issued and the veteran and his 
representative provided with the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further consideration, if otherwise in 
order.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	D. C. Spickler
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 19 -


